     Case 1:20-cv-00469-PLM-RSK ECF No. 12 filed 06/11/20 PageID.9 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

ANTRELL VONIQUE BROWN,

                        Plaintiff,                      Case No. 1:20-cv-469

v.                                                      Honorable Paul L. Maloney

JUST DETENTION INTERNATIONAL et al.,

                        Defendants.
____________________________/

                         ORDER TO FILE AMENDED COMPLAINT

                This is a civil rights action brought by a Michigan state prisoner under 42 U.S.C.

§ 1983. The action originally was filed in the United States Court for the Eastern District of

California and subsequently was transferred to this Court. (ECF No. 7.) All civil rights complaints

brought by prisoners must be submitted on the form provided by this Court. See W.D. Mich.

LCivR 5.6(a). Plaintiff failed to file his complaint on the requisite form. If Plaintiff wishes to

proceed with his action, he must carefully fill out the form and submit it to the Court.

                The Court directs the Clerk to send to Plaintiff a copy of the form complaint under

42 U.S.C. § 1983 for a civil action by a person in state custody. Plaintiff shall submit an amended

complaint by filing his complaint on the requisite form within twenty-eight (28) days from the date

of entry of this order. The amended complaint will take the place of the original complaint, so it

must include and clearly identify all of the Defendants that Plaintiff intends to sue and all of the

claims that Plaintiff intends to raise. If Plaintiff fails to allege specific facts supporting any of his

claims, the Court will dismiss those claims. Plaintiff is to refrain from needless name-calling in

his amended complaint. Plaintiff need not re-submit supporting exhibits filed with the original
 Case 1:20-cv-00469-PLM-RSK ECF No. 12 filed 06/11/20 PageID.10 Page 2 of 2



complaint. The case number shown above must appear on the front page of the amended

complaint. If Plaintiff fails to submit an amended complaint in proper form within the time

allowed, the Court may dismiss the complaint without prejudice.

              IT IS SO ORDERED.


Dated: June 11, 2020                               /s/ Ray Kent
                                                   United States Magistrate Judge




                                              2
